October 30, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                        SAMAH ABU-MAHMEED, Appellant

NO. 14-12-00577-CV                           V.

                         ABDULNASSIR TAMIMI, Appellee
                        ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on March 19, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.